IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ALABAMA

  

Fill in this information to identify your case:
Debtor | Rita G. Greene

    

  

Check if this is an amended plan [|

 

   

 

 

 

 

 

 

Name: First Middle “Last Amends plan dated:
Debtor 2 ~
(Spouse, if filing} Name: First Middle Last
Case number: 7 ;
if known) -
Chapter 13 Plan
ue Gee Notices
To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not

indicate that the option is appropriate in your circumstances. Plans that do not com ply with local rules, administrative
orders, and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
that provision ineffective.

Fe Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
an aftomey, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the confirmation hearing, uniess otherwise ordered. The Bankruptcy Court may confirm this
plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
claim must be filed in order to be paid under this plan.

The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s}' failure to
check a box that applics renders that provision ineffective.
[_] The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in 4 partial payment

or no payment at all to the secured creditor.

__] The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
Part 3, § 3.4.

[_} The plan sets out nonstandard provision(s) in Part 9.

Plan Payments and Length of Plan

 

2.1 Debtor(s) will make regular payments to the trustee as follows:
$890 per Month for 60 months
Debtor(s) shall commence payments within thirty (30) days of the petition date.
2.2 Regular payments to the trustee will be made from future income in the following manner (check all that apply):
[i Debtor(s} will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:

if Debtor(s) will make payments directly to the trustee.
C3 Other (specify method of payment)

 

 

2.3 Income tax refunds and returns. Check one.

Chapter 13 Plan Page 1

Software Copyright {c) 1996-2019 Best Case, LLC - www bestcasc.cam Best Case Bankruptcy
Debtor

2.4

25

EAREH Treatment of Secured Claims

3.1

Rita G. Greene Case number oo Eff (01/01/2019)

Debtor(s) will retain any income tax refunds received during the plan term.

L]

Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee income tax refunds received during the pian term, if any.

bo

Debtor(s) will treat income tax refunds as follows:

 

 

ri Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

Additional Payment Check all that apply.
i None. [f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

Adequate Protection Payments
Any adequate protection payments shall be made as part of this plan; sce Part 3 or Part 9 for details. The secured creditor must file a proof

of claim in order to receive payment, Unless otherwise ordered, adequate protection payments through the trustec shall be made as funds
are available after the proof of claim is properly filed.

 

Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

Ld None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

a Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These
payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any cxisting arrearage on a
listed claim will be paid in full through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of
clairn, amended proof of claim, or notice of payment change control over any contrary amounts listed below as to the estimated
amount of the creditor’s total claim, current installment payment, and arrearage.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compass 2016 Kia Soul $14,751.00 | $449.00
Bank Daughter's Disbursed by:
Vehicle Third Party
Pays
(Daughter}
To Begin:
9/2019 a _
Redstone 2612 Skyline $93,292.00 | $691.38 $6,900.00 6 - | $208.00
Federal Credit | Dr NW Disbursed by:
Union Huntsville, AL Debtor
35810 To Begin:
Madison 4
| County / / ; i a ‘
3.2 Request for valuation of security, claim modification, and hearing on valuation. Check one.
fi None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.
3.3 Secured claims excluded from 14 U.S.C. § 506 and fully secured claims. Check one.

[3 None. [f “None” is checked, the rest of § 3.3 need not be completed or reproduced.
ivi The claims listed below:
1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
vehicle acquired for the personal use of Debtor(s), or
2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
value, or
3. are fully secured.
These claims will be paid in full under the plan with interest at the rate stated below. Thesc payments will be disbursed by the
trustee as specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim

Chapter 13 Plan Page 2 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase com Best Case Bankruptcy
Debtor Rita G. Greene a Case number Eff (01/01/2019)

 

 

controls over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is
controlled by the plan.

The holder of any claim listed below will retain the lien until the earlier of:
(a} payment of the underlying debt determined under nonbankmuptcy law, or

(b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

FirstInvestors | $185.00 $18,468.00 2016 Toyota | $18,468.00 | 6.50% $577.00
Servicin Cam

 

3.4 Section 522(f) judicial lien and nonpossessory, nonpurchase-money (''Non-PPM") security interest avoidance. Check ail that apply.
Pal None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral. Check one.
iv None. if “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Treatment of Fees and Priority Claims

 

 

4.1 General
Trustee’s fees will be paid in full, Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.
42 Chapter 13 case filing fee, Check one.

[#] Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
[_] Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

43 Attorney's fees,

The total fee requested by Debtor(s)’ altorney is $3,500.00. The amount of the attorncy fcc paid prepetition is $840.00.
The balance of the fee owed to Debtor(s)’ attorney is $2,660.00, payable as follows (check one):

 

(| $ at confirmation and $ per month thereafter until paid in full, or
I} in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

44 Priority claims other than attorney’s fees and domestic support obligations. Check one,
ral None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.
45 Domestic support obligations, Check one.

(¥| None. [f “None” is checked, the rest of § 4.53 need not be completed or reproduced.

EERE treatm ent of Nonpriority Unsecured Claims

 

§.1 Noapriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

§2 Percentage, Base, or Pot Plan, Check one.
C4 100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
Ll Percentage Plan. This plan proposes to pay % of each allowed nonpriority unsecured claim.

Chapter 13 Plan Page 3 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankraptcy
Debtor

5.3

5.4

Rita G. Greene ; Casenumber Eff (01/01/2019)

Pot Plan. This plan proposes to pay & , distributed pro rata to holders of allowed nonpriority unsecured claims.

Base Plan. This plan proposes to pay $__53,400.00 to the trustee (plus any tax refunds, lawsuit proceeds, or additional
payments pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any,
after disbursements have been made to all other creditors provided for in this plan

[
iat!

Interest on allowed nonpriority unsecured claims not separately classified. Check one,
yl None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

Tf None. /f “None” is checked, the rest of § 5.4 need not be completed or reproduced.

vi Debtor(s) will maintain the contractual installment payments and cure any default in payments on the nonpriority unsecured
claims listed below on which the last payment is duc aftcr the final plan payment. These payments will be disbursed cither by the
trustee or paid directly by Debtor(s), as specified below. The allowed claim for the arrearage amount will be paid in full and
disbursed by the trustee. Unless otherwise ordered, the amounts listed on a proof of claim or amended proof of claim control
over any contrary amount listed below as to the estimated amount of the creditor's total claim, current installment payment, and
arrearage.

NelInetiDept of | $9,232.22 $0.00 (Currently | $0.00

Education Deferred}

Disbursed by:
[_] Trustee
ly] Debtor(s)

 

5.5

EANRaE Executory Contracts and Unexpired Leases

6.1

6.2

Sequence ofPayments

To begin:

Other separately classified nonpriority unsecured claims. Check one.

i! None. if “None” is checked, the rest of § 5.5 need not be completed or reproduced.

 

 

The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
Check ane.

[Fl None. if “None” is checked, the rest of § 6.1 need not be completed or reproduced.

The executory contracts and unexpired leases listed below are rejected: Check one.

ci None. [f “None” is checked, the rest of § 6.2 need not be completed or reproduced,

if Rejected items.

 

 

  

 

    

  

BD
t

 

 

 

 

 

| Cell Phone Contract - Reject
|

 

_ Verizon Wireless

 

 

 

|vivint ___|Alarm System Contract - Reject _ |

 

 

 

Chapter 13 Plan Page 4 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - wow. bestease.com Best Case Bankruptcy
 

Debtor RitaG. Greene _. Case number Eff (01/01/2019)

71 Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
set forth in the administrative order for the division in which this case is pending.

DENRA Vesting of Property ofthe Estate

8.1 Property of the estate will vest in Debtor(s) (check one):

 

3f| Upon plan confirmation.
[| Upon entry of Discharge

EERE Nonstandard Plan Provisions

ii None, If “Nene” is checked, the rest of Part 9 need not be completed or reproduced.

Signatures: . - . ok - oe

Signature(s) of Debtor(s) required.

 

 

 

 

 

Signature(s) of Debtor(s) (required):

Date O§- Jb- /f

 

Date

    

G. John Dezenberg, Jr
908-C North Memorial Pkwy
Huntsville, AL 35801
256-533-5097

Name/Address/Telephone/Attorney for Debtor(s):
By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of

the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.

Chapter 13 Plan Page 5 of 5

Software Copyright {c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankmptcy
